United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1917
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Scott John Borchers,                      *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: August 1, 2001
                                Filed: September 27, 2001
                                    ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, Scott Borchers challenges the constitutionality of
18 U.S.C. § 228(a)(3), the Child Support Recovery Act (CSRA). Borchers pleaded
guilty to one count of failure to pay child support in violation of § 228(a)(3), and was
sentenced to ten months imprisonment, one year of supervised release, and restitution.

       We conclude that Borchers’s challenge is foreclosed by this court’s prior
decision upholding the constitutionality of § 228(a)(3). See United States v. Crawford,
115 F.3d 1397, 1400 (8th Cir.) (enactment of CSRA was constitutional exercise of
Congress’s commerce power, because payment of child support on behalf of out-of-
state child is substantially related to interstate commerce), cert. denied, 522 U.S. 934
(1997); United States v. Prior, 107 F.3d 654, 660 (8th Cir.) (one Eighth Circuit panel
may not overrule another panel’s decision), cert. denied, 522 U.S. 824 (1997).

      Accordingly, we affirm the judgment of the district court.1

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.
                                          -2-